Title: James Madison to Richard H. Wilde, 21 April 1834
From: Madison, James
To: Wilde, Richard Henry


                        
                            
                                Montpelier
                            
                            
                                
                                    
                                
                                 21. April 1834
                            
                        
                        
                        J. Madison, with his respects to Mr. Wilde, thanks him for the copy of his speech on the reasons of the
                            Secretary of Treasury for the removal of the Deposites; delivered in the house of Representatives, March 18. =34.
                        The speech is certainly a very able one, and belongs to the first class, on that very distinguished subject.
                        Amid the painful aspects presented in our public affairs, the pride of our Country is at least flattered by
                            the high & varied talents which have signalized the discussions in its Legislative Councils.
                        
                        
                            
                                J M
                            
                        
                    